Citation Nr: 0333345	
Decision Date: 11/28/03    Archive Date: 12/10/03	

DOCKET NO.  02-19 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel




INTRODUCTION

The veteran had active military service from March 1943 to 
November 1945.  

This matter arises from a May 2002 rating decision rendered 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma, that denied the benefits sought 
on appeal.  Following compliance with the procedural 
requirements set forth in 38 U.S.C.A. § 7105 (West 2002), the 
case was forwarded to the Board of Veterans' Appeals (Board) 
for appellate consideration.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the issues on appeal has been obtained.

2.  The evidence of record does not demonstrate the presence 
of either bilateral hearing loss or tinnitus.  


CONCLUSION OF LAW

Service connection for bilateral hearing loss and tinnitus is 
not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Considerations

There has been a significant change in the law that applies 
to VA claims during the pendency of this appeal.  The 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002), eliminated the 
well-grounded claim requirements, expanded the duty of VA to 
notify the appellant, and enhanced its duty to assist an 
appellant in developing the information and evidence 
necessary to substantiate a claim.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159 (2002)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Apart from the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  

First, VA has a duty to notify the veteran of any information 
and evidence necessary to substantiate and complete a claim 
for VA benefits.  See VCAA, § 3(a), (codified at 38 U.S.C.A. 
§§ 5102 and 5103).  Second, VA has a duty to assist the 
veteran in obtaining evidence necessary to substantiate his 
claim.  See VCAA, § 3(a) (codified at 38 U.S.C.A. § 5103A).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all 
claims pending on the date of enactment, citing Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  Subsequently, however, 
the United States Court of Appeals for the Federal Circuit 
held that Section 3A of the VCAA (covering the duty to notify 
and duty to assist provisions of the VCAA) was not 
retroactively applicable to decisions of the Board entered 
before the effective date of the VCAA (Nov. 9, 2000).  
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); See also 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  

A VA Office of General Counsel opinion, VAOPGCPREC 11-2000 
(Nov. 27, 2000), appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA.    

In the present case, the Board finds that VA's redefined duty 
to assist has been 
fulfilled under the applicable statute and regulations.  VA 
must notify the appellant of evidence and information 
necessary to substantiate his claim, and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159(b)); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The appellant was provided a statement of the case that 
informed him of the evidence used in conjunction with his 
claim, the pertinent laws and regulations, the adjudicative 
action taken, and the reasons and bases for the decision.  In 
addition, by letter dated in May 2002, the veteran was 
notified of the impact of the VCAA on his appeal, of VA's 
duty to assist him in obtaining evidence for his claim, what 
the evidence must demonstrate, and which evidence VA will 
acquire on the veteran's behalf, as opposed to that evidence 
or information that it was the veteran's responsibility to 
submit.  In response, the veteran indicated that he had no 
further evidence to submit.  Thus, the veteran was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and was given an opportunity to submit additional 
evidence in support of his claim.  As such, all relevant 
facts have been properly developed, and all evidence 
necessary for an equitable disposition of the 


issues on appeal has been obtained.  As such, VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, as the record 
is complete, the obligation under the VCAA for VA to advise a 
claimant as to the division of responsibilities between VA 
and the claimant in obtaining evidence is satisfied.  
Finally, in view of the relatively narrow questions of law 
and fact on which this case turns, the Board concludes that 
there is no reasonable possibility that any further 
development could substantiate the claims.  

II.  Service Connection for Bilateral Hearing Loss and 
Tinnitus

The veteran contends that he developed bilateral hearing loss 
and tinnitus during military service.  More specifically, he 
asserts that these disorders developed as the result of 
acoustic trauma because he was exposed to loud noises on a 
regular basis while serving as a gunner's mate in the United 
States Navy.  

Service connection may be granted for disability resulting 
from disease or injury incurred in, or aggravated by, active 
military service.  See 38 U.S.C.A. § 1110.  Service 
connection also may be granted for sensorineural hearing loss 
if the disability is manifested to a compensable degree 
within one year following the veteran's discharge from 
service.  See 38 U.S.C.A. §§ 1101, 1112.  Alternatively, 
service connection may be granted for any disability that is 
shown to be chronic during military service; subsequent 
manifestations of the same chronic disease at any later date, 
however remote, shall be service connected, unless clearly 
attributable to intercurrent causes.  See 38 C.F.R. 
§ 3.303(b).  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Finally, service connection may be 
granted for any disability that is attributed clinically to 
an incident of military service.  Id.  However, it must be 
remembered, that service connection may be granted only for 
chronic "disabilities" as contemplated by law.  See 
38 U.S.C.A. § 1110.  It is within the foregoing context that 
the veteran's claims must be evaluated.  

The veteran's service medical records are negative for the 
presence of either bilateral hearing loss or tinnitus.  
During both the veteran's enlistment examination 
and his separation examination, his hearing was noted to be 
within normal limits.  Nor did he have any complaints 
regarding tinnitus during either examination.  The remainder 
of the veteran's service medical records also are silent 
regarding the presence of either disorder.  

The veteran has not submitted any medical evidence of the 
presence of either bilateral hearing loss or tinnitus in 
conjunction with his current claim.  Nor does the record 
otherwise indicate the presence of either disorder.  Absent 
current clinical findings of a chronic "disability" as 
contemplated by law, service connection is not warranted for 
either bilateral hearing loss or tinnitus.  See 38 U.S.C.A. 
§§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.307, 3.309.  As 
such, there is no reasonable basis upon which to predicate a 
grant of the benefits sought.

The Board finds as to all issues that the doctrine of 
resolving doubt in the veteran's favor is not for 
application.  See Ferguson v. Principi, 273 F. 3d., 1072 
(Fed. Cir. 2001) (the statute, 38 U.S.C.A. § 5107(b), only 
requires that the Board "consider" all the evidence and 
material of record; the benefit of the doubt provision only 
applies where there is an approximate balance of positive and 
negative evidence).  


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 


